DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 26, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least 

Allowable Subject Matter
Claims 1-19 are allowed. 
Claim 20 is allowed if Applicant traverses the above 35 USC 101 rejection. 

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claims 1, 15, and 20, Applicant is claiming a method for determining whether a current-subpixel of a subpixel group is a text boundary by comparing the grayscale value of the sub-pixel to the grayscale values of the sub-pixels adjacent to it in the same row.  After the comparison, the grayscale values of a red-subpixel and blue-subpixel in the subpixel group are interchanged.  A “text boundary” is well-known in the art and is interpreted as a boundary or box placed around text or characters.  The purpose of the invention is to present a clear text boundary to the user. 

The following is the closest prior art:

Herrick, US 2014/0306957, is cited to teach the concept of text boxes (par. 0011). 
(Fig. 1), US 2012/0281030, is cited to teach the concept of reconfiguration of pixels in which adjacent pixels exchange tones (par. 0085).  However, the pixels which interchange tones are of similar color.  This helps prevent crosstalk without the need for a correction calculation (abstract).  

Zhu, CN10644908 (cited in the IDS filed May 26, 2021, English translation included), teaches a method for detecting an object in an image in which grayscale information of the pixels of the image.  A target pixel is detected as well as adjacent pixels to the target pixels.  Gray scale differences between the target pixel and adjacent pixels are obtained and compared to threshold values.  The purpose is to help make certain parts of the image, including text, details, or other areas surround objects to be clearer (par. 0004).  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        March 11, 2022